180 Ga. App. 636 (1986)
350 S.E.2d 35
SOLOMON
v.
THE STATE.
72530.
Court of Appeals of Georgia.
Decided October 22, 1986.
Robert E. Little, for appellant.
Willis B. Sparks III, District Attorney, Wayne G. Tillis, Robin Odom, Assistant District Attorneys, for appellee.
BEASLEY, Judge.
Defendant was convicted of burglary (OCGA § 16-7-1), possession of tools for the commission of a crime  burglary (OCGA § 16-7-20) and possession of firearms by a convicted felon (OCGA § 16-11-131). He had been indicted and tried along with a codefendant whose conviction we affirmed in Bogan v. State, 177 Ga. App. 614 (340 SE2d 256) (1986).
1. Defendant argues solely the authorization for his conviction for possession of burglary tools, principally contending an insufficiency of evidence to show he actually or constructively possessed the tools.
"Conspirators are responsible for the acts of each other in carrying out the common purpose or design, although such acts may constitute another criminal offense. . . . [W]here two or more persons enter into a conspiracy to commit burglary, and in attempting to carry out such felonious design either of them has in his possession *637 burglary tools, such possession is the possession of all, and each is guilty of a violation of the Code, § 26-2701 [now OCGA § 16-7-20], prohibiting and punishing the possession of such tools." Kryder v. State, 57 Ga. App. 200, 202 (3) (194 SE 890) (1938). Accord Cowart v. State, 92 Ga. App. 253, 256 (2) (88 SE2d 208) (1955).
There was evidence that defendant and two others jointly participated in the commission of the burglary. OCGA § 16-2-20. Each, then, was responsible for the acts of others in carrying out the common purpose as if he himself had committed the act. Smith v. State, 142 Ga. App. 810, 811 (3) (237 SE2d 216) (1977); Painter v. State, 237 Ga. 30, 34 (226 SE2d 578) (1976).
The evidence was sufficient to convince a rational trier of fact of the existence of the essential elements of the crime beyond a reasonable doubt. Hogan v. Atkins, 224 Ga. 358, 359 (162 SE2d 395) (1968); Bogan v. State, supra.
2. Any remaining enumerations of error either are meritless or have been abandoned.
Judgment affirmed. Deen, P. J., and Benham, J., concur.